Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/438,355 has claims 1, 3-8 and 10-20 pending filed on 06/11/2019; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.  The applicant cancelled the original claims 2 and 9 (dated 03/31/2022) 

Response to Arguments

This Office Action is in response to applicant’s communication filed on March 31, 2022 in response to PTO Office Action dated February 7, 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.


Claim Rejections

Claim Rejections - 35 USC § 103

35 USC § 103 Rejection of claims 1, 3-8 and 10-20


Independent Claims 1, 8 and 14

Claim 1


Applicant argues on page 10 in regards to the independent claim 1 “The Office alleges that Natarajan teaches ‘receiving, by the comparator from a write cursor collision detector, an indication that a second target time is within a collision range of the first target time.’ Office Action at 15. The Office relies on ¶¶ 37 and 39 of Natarajan as evidence of this disclosure. Natarajan, however, does not disclose anything relating to write cursor collision, let alone an indication that a second target time is within collision range of the first target time. Indeed, there is nothing in Natarajan’s disclosure that could be in any way interpreted as “an indication that a second target time is within a collision range of the first target time”.  

Examiner respectfully disagrees with arguments on page 10 in regards to the independent claim 1.  The combination of Parker et al (US PGPUB 20180357159), Talagala et al (US PGPUB 20130024641) and Natarajan et al (US PGPUB 20190034114) teaches all the limitations of the amended independent claim 1.  As per Applicant’s specification (Paragraph [0012]) “memory subsystems write data into the superblocks using write cursors. A write cursor receives data units from a host (e.g., host system 120) and writes the data units to superblocks at a location in memory pointed to by the write cursor”.  Natarajan (Paragraph [0028]) clearly teaches “the SSD firmware can accurately track retention time of data stored in SSD storage by maintaining information about when data was written to each superblock and based on a current timestamp from the host”.  Thus the statement by applicant ‘Natarajan, however, does not disclose anything relating to write cursor collision’ is incorrect.   Natarajan (Paragraph [0037], Paragraph [0039] , Paragraph [0068] and Paragraph [0071]) teaches “ SSD memory controller loading the write timestamps for one or more superblocks from SSD storage, after determining the retention times for one or more superblocks, for each of a plurality of superblocks, store a timestamp indicating when data was written to a given superblock and the retention time for the data written to the given superblock, determine a retention time for data stored in one or more blocks of the solid state storage based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks, and in response to a determination that the retention time exceeds a threshold, then the SSD firmware moves the superblocks to a background data refresh (BDR) queue and sets a flag for the superblock to indicate the data should be moved (indicating when a second superblock is expected to be filled based on a second write rate)”.  Thus, the argument that “there is nothing in Natarajan’s disclosure that could be in any way interpreted as ‘an indication that a second target time is within a collision range of the first target time’ ” is incorrect. 

Applicant argues on pages 11 and 12 in regards to the independent claim 1 “The Office also alleges that Natarajan teaches ‘modifying the first garbage collection rate to a second garbage collection rate based on the first target time and the second target time to provide a first empty superblock to the first write cursor prior to the first target time and a second empty superblock to the second write cursor prior to the second target time.’  Office Action at 15-16. The Office relies on ¶¶ 44 and 68 of Natarajan as evidence of this disclosure. Natarajan, however, does not disclose multiple write cursors or multiple target times. The Office alleges that Natarajan discloses ‘the rate of background writes for refresh will be varied based on the percentage of valid units to move from the source block, and the percentage of empty blocks available for the destination’ and ‘determine a retention time for data stored based on the timestamp relative to a second timestamp indicating when the data was written.’ Office Action at 15. The retention time is an amount of time that data has been stored in a specific place which is drastically different from a first or second target time of amended claim 1 which is an amount of time indicating when a ‘superblock is expected to be filled based on a write rate.’ The background refresh rate of Natarajan is also not even based on the retention time but instead on the ‘percentage of valid units to move’ and the percentage of empty blocks available for the destination.’ Natarajan at ¶ 44 ”.  

Examiner respectfully disagrees with arguments on pages 11 and 12 in regards to the independent claim 1.  The combination of Parker et al (US PGPUB 20180357159), Talagala et al (US PGPUB 20130024641) and Natarajan et al (US PGPUB 20190034114) teaches all the limitations of the amended independent claim 1.  Natarajan (Paragraph [0044], Paragraph [0069] and Paragraph [0071]) teaches “the rate of background writes for refresh will be varied based on the percentage of valid units to move from the source block (modifying the first garbage collection rate to a second garbage collection rate based on the first target time), and the percentage of empty blocks available for the destination and determine a retention time for data stored in one or more blocks of the solid state storage based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks, in response to determining the retention time of one or more of the plurality of superblocks exceeds a threshold, and in response to determining the retention time of one or more of the plurality of superblocks exceeds a threshold, move the data from the one or more of the plurality of superblocks to one or more other superblocks (the second target time to provide a first empty superblock to the first write cursor prior to the first target time and a second empty superblock to the second write cursor prior to the second target time)”.  Natarajan clearly indicates “the retention time of one or more of the plurality of superblocks exceeds a threshold, move the data from the one or more of the plurality of superblocks to one or more other superblocks” which clearly teaches “retention time of one or more of the plurality of superblocks exceeds a threshold, move the data from the one or more of the plurality of superblocks to one or more other superblocks”.  Thus, the argument that “does not disclose multiple write cursors or multiple target times” is incorrect.   Natarajan (Paragraph [0071]) teaches “For each of a plurality of superblocks, store a timestamp indicating when data was written to a given superblock and the retention time for the data written to the given superblock”.  Thus the argument “the background refresh rate of Natarajan is also not even based on the retention time but instead on the ‘percentage of valid units to move’ and the percentage of empty blocks available for the destination’  is incorrect.


Applicant argues on page 13 in regards to the independent claim 1 “Accordingly, Applicant respectfully submits that the rejection of amended claim 1 has been overcome”.  

Examiner respectfully disagrees with arguments on page 13 in regards to the independent claim 1.  For the reasons specified supra, the combination of Parker et al (US PGPUB 20180357159), Talagala et al (US PGPUB 20130024641) and Natarajan et al (US PGPUB 20190034114) teaches all the limitations of the amended independent claim 1.  Thus the claim 1 is not allowable.


Claims 8 and 14

Applicant argues on page 13 in regards to the independent claims 8 and 14, “Claims 8 and 14 include similar language to that of claim 1 discussed above. Accordingly, Applicant respectfully submits that the rejection of claims 8 and 14 has been overcome for the reasons set forth above.”

Examiner respectfully disagrees with arguments on page 13 in regards to the independent claims 8 and 14.  For the reasons specified supra for the independent claim 1, Parker et al (US PGPUB 20180357159), Talagala et al (US PGPUB 20130024641) and Natarajan et al (US PGPUB 20190034114) teaches all the limitations of the amended independent claims 8 and 14.  Thus the claims 8 and 14 is not allowable. 

Dependent Claims  3-7, 10-13 and 15-20

Applicant argues on page 13 in regards to the dependent claims 3-7, 10-13 and 15-20, “Given that claims 3-7, 10-13 and 15-20 are dependent upon claims 1, 8 and 14 respectively.”

Examiner respectfully disagrees with arguments on page 13 in regards to the dependent claims 3-7, 10-13 and 15-20.  For the reasons specified supra for the independent claim 1, the combination of Parker et al (US PGPUB 20180357159), Talagala et al (US PGPUB 20130024641) and Natarajan et al (US PGPUB 20190034114) teaches all the limitations of the dependent claims 3-7, 10-13 and 15-20.  Thus the claims 3-7, 10-13 and 15-20 are not allowable. 

.Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (US PGPUB 20180357159) in view of Talagala et al (US PGPUB 20130024641) and in further view of Natarajan et al (US PGPUB 20190034114). 

As per claim 1:
Parker teaches:
“A method comprising” (Paragraph [0017] (method for dynamic allocation of garbage collection))
 “receiving, at a comparator in a closed-loop garbage collection system, a first target time, the first target time indicating when a first superblock of memory is expected to be filled based on a first write rate for a first write cursor writing data units into the first superblock” (Paragraph [0045] and Paragraph [0046] (receives superblocks freed in garbage collection operations, the process of reclaiming space occupied by obsolete data in a previously programmed superblock by copying the valid data in that superblock and writing the valid data back to a new superblock, the free block threshold may be a dynamically determined amount, an optimal overprovisioning amount for each sub-drive is calculated, a current workload is calculated (closed loop garbage collection), and the relative workload of each data stream is determined based on that calculated workload))
 “and sending instructions to a garbage collection manager to perform a garbage collection process at the first garbage collection rate, wherein an outcome of the garbage collection process is incorporated into the negative loop feedback sent to the comparator” (Paragraph [0057] (the controller may determine whether a garbage collection operation is needed for any of the sub-drives where one of the suitable garbage collection triggers may be the number of free blocks in the free block pool shared by the sub-drives in the non-volatile memory falling below a predetermined minimum value and If the controller detects that too few free blocks are available based on the free block list, then a garbage collection operation may be initiated)).
Parker does not EXPLICITLY discloses: receiving, at the comparator, a negative loop feedback; determining, by the comparator, a first garbage collection rate based on the first target time and the negative loop feedback, the first garbage collection rate calculated to provide a free empty superblock to the first write cursor within a range of time of the first target time; receiving, by the comparator from a write cursor collision detector, an indication that a second target time is within a collision range of the first target time, the second target time indicating when a second superblock is expected to be filled based on a second write rate for a second write cursor writing data units into the second superblock;  and modifying the first garbage collection rate to a second garbage collection rate based on the first target time and the second target time to provide a first empty superblock to the first write cursor prior to the first target time and a second empty superblock to the second write cursor prior to the second target time. 
However, Talagala teaches:
“receiving, at the comparator, a negative loop feedback” (Paragraph [0190] (the recovery management module uses closed-loop feedback control to determine and adjust a capacity reclaim rate for the solid-state storage device)) 
 “determining, by the comparator, a first garbage collection rate based on the first target time and the negative loop feedback, the first garbage collection rate calculated to provide a free empty superblock to the first write cursor within a range of time of the first target time” (Paragraph [0197], Paragraph [0198], Paragraph [0205] and Paragraph [0206] (the monitor module determines a reclamation write bandwidth as a rate that storage capacity recovery operations of the solid-state storage device over one or more predefined time periods, a write bandwidth may include a total write bandwidth, a workload write bandwidth, a reclamation write bandwidth and provides a determined write bandwidth and/or one or more other reclamation parameters to the target module as a feedback input for determining a capacity reclaim rate where the capacity reclaim rate is a rate at which the storage capacity recovery apparatus  reclaims storage capacity of the solid-state storage device, freeing the reclaimed storage capacity to store subsequent data)).
Also, Natarajan teaches:
“receiving, by the comparator from a write cursor collision detector, an indication that a second target time is within a collision range of the first target time, the second target time indicating when a second superblock is expected to be filled based on a second write rate for a second write cursor writing data units into the second superblock” (Paragraph [0037], Paragraph [0039] , Paragraph [0068] and Paragraph [0071] (SSD memory controller loading the write timestamps for one or more superblocks from SSD storage, after determining the retention times for one or more superblocks, for each of a plurality of superblocks, store a timestamp indicating when data was written to a given superblock and the retention time for the data written to the given superblock, determine a retention time for data stored in one or more blocks of the solid state storage based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks, and in response to a determination that the retention time exceeds a threshold, then the SSD firmware moves the superblocks to a background data refresh (BDR) queue and sets a flag for the superblock to indicate the data should be moved (indicating when a second superblock is expected to be filled based on a second write rate)))
“and modifying the first garbage collection rate to a second garbage collection rate based on the first target time and the second target time to provide a first empty superblock to the first write cursor prior to the first target time and a second empty superblock to the second write cursor prior to the second target time” (Paragraph [0044], Paragraph [0069] and Paragraph [0071] (the rate of background writes for refresh will be varied based on the percentage of valid units to move from the source block (modifying the first garbage collection rate to a second garbage collection rate based on the first target time), and the percentage of empty blocks available for the destination and determine a retention time for data stored in one or more blocks of the solid state storage based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks, in response to determining the retention time of one or more of the plurality of superblocks exceeds a threshold, and in response to determining the retention time of one or more of the plurality of superblocks exceeds a threshold, move the data from the one or more of the plurality of superblocks to one or more other superblocks (the second target time to provide a first empty superblock to the first write cursor prior to the first target time and a second empty superblock to the second write cursor prior to the second target time))).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Talagala and Natarajan for “receiving, at the comparator, a negative loop feedback; determining, by the comparator, a first garbage collection rate based on the first target time and the negative loop feedback, the first garbage collection rate calculated to provide a free empty superblock to the first write cursor within a range of time of the first target time; receiving, by the comparator from a write cursor collision detector, an indication that a second target time is within a collision range of the first target time, the second target time indicating when a second superblock is expected to be filled based on a second write rate for a second write cursor writing data units into the second superblock;  and modifying the first garbage collection rate to a second garbage collection rate based on the first target time and the second target time to provide a first empty superblock to the first write cursor prior to the first target time and a second empty superblock to the second write cursor prior to the second target time” as the method would manage storage capacity recovery to provide consistent performance and to maintain or extend the usable life of solid-state storage media (Talagala, Paragraph [0006]) and the ratio of host activity to background write activity can be used to perform background refresh to achieve performance targets and prevent data corruption (Natarajan, Paragraph [0040]) .  
Therefore, it would have been obvious to combine Parker, Talagala  and Natarajan.

As per claim 3:
Parker, Talagala and Natarajan teach the method as specified in the parent claim 1 above. 
Also, Talagala teaches:
“wherein the negative loop feedback includes an integrated value of a difference between a number of free empty superblocks generated based on the first garbage collection rate and a number of required free empty superblocks” (Paragraph [0190] (the recovery management module uses closed-loop feedback control to determine and adjust a capacity reclaim rate for the solid-state storage device and sets a storage capacity recovery rate at a substantially consistent level)).

As per claim 4:
Parker, Talagala and Natarajan teach the method as specified in the parent claim 1 above. 
Also, Talagala teaches:
“wherein the negative loop feedback includes an adjustable empty superblock delivery time indicating a first amount of time prior to the first target time to deliver the free empty superblock to the first write cursor, and wherein the adjustable empty superblock delivery time includes a second amount of time to erase the data units from a first garbage collection superblock to produce the free  empty superblock” (Paragraph [0196] and Paragraph [0198] (the monitor module monitors or otherwise determines a workload write bandwidth where a  workload write bandwidth is a rate that workload write operations use storage capacity of the solid-state storage device and determines a write bandwidth by counting, tallying, or otherwise determining how much data is written to the solid-state storage device over one or more predefined time periods)).

As per claim 5:
Parker, Talagala and Natarajan teach the method as specified in the parent claim 1 above. 
Also, Talagala teaches:
“where determining the first garbage collection rate based on the first target time and the negative loop feedback further comprises” (Paragraph [0190] (the recovery management module uses closed-loop feedback control to determine and adjust a capacity reclaim rate for the solid-state storage device includes))
“calculating a raw garbage collection rate” (Paragraph [0099] (the master controller manages garbage collection to free erase blocks for reuse))
“and sending the raw garbage collection rate through a loop filter to generate the first garbage collection rate” (Paragraph [0190] (the recovery management module monitors and governs the rate at which the storage capacity recovery apparatus recovers storage capacity through garbage collection, the recovery management module uses closed-loop feedback control to determine and adjust a capacity reclaim rate for the solid-state storage device)).

As per claim 6:
Parker, Talagala and Natarajan teach the method as specified in the parent claim 1 above. 
Also, Talagala teaches:
“wherein the negative loop feedback includes a count of a number of valid data units in a first garbage collection superblock selected for the garbage collection process” (Paragraph [0197] (the monitor module monitors or otherwise determines a reclamation write bandwidth where the reclamation write bandwidth is a rate that storage capacity recovery operations of the storage capacity recovery apparatus uses storage capacity of the solid-state storage device)).

As per claim 7:
Parker, Talagala and Natarajan teach the method as specified in the parent claim 6 above. 
Also, Talagala teaches:
“wherein the first garbage collection superblock is selected for the garbage collection process from a pipeline of garbage collection superblocks” (Paragraph [0125] (the garbage collector bypass coordinates insertion of segments into the write data pipeline with other segments being written by computer device)).

As per claim 8:
Parker teaches:
“A non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to” (Paragraph [0017] (method for dynamic allocation of garbage collection))
 “receive, at a comparator in a closed-loop garbage collection system, a first target time, the first target time indicating when a first superblock of memory is expected to be filled based on a first write rate for a first write cursor writing data units into the first superblock” (Paragraph [0045] and Paragraph [0046] (receives superblocks freed in garbage collection operations, the process of reclaiming space occupied by obsolete data in a previously programmed superblock by copying the valid data in that superblock and writing the valid data back to a new superblock, the free block threshold may be a dynamically determined amount, an optimal overprovisioning amount for each sub-drive is calculated, a current workload is calculated (closed loop garbage collection), and the relative workload of each data stream is determined based on that calculated workload))
 “sending instructions to a garbage collection manager to perform a garbage collection process at the first garbage collection rate, wherein an outcome of the garbage collection process is incorporated into the negative loop feedback sent to the comparator” (Paragraph [0057] (the controller may determine whether a garbage collection operation is needed for any of the sub-drives where one of the suitable garbage collection triggers may be the number of free blocks in the free block pool shared by the sub-drives in the non-volatile memory falling below a predetermined minimum value and If the controller detects that too few free blocks are available based on the free block list, then a garbage collection operation may be initiated)).
Parker does not EXPLICITLY discloses: A non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to; receive, at the comparator, a negative loop feedback; determine, by the comparator, a first garbage collection rate based on the first target time and the negative loop feedback, the first garbage collection rate calculated to provide a free empty superblock to the first write cursor within a range of time of the first target time; receive, by the comparator from a write cursor collision detector, an indication that a second target time is within a collision range of the first target time, the second target time indicating when a second superblock is expected to be filled based on a second write rate for a second write cursor writing data units into the second superblock;  and modify the first garbage collection rate to a second garbage collection rate based on the first target time and the second target time to provide a first empty superblock to the first write cursor prior to the first target time and a second empty superblock to the second write cursor prior to the second target time. 
However, Talagala teaches:
“A non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to” (Paragraph [0054] (the computer program instructions may also be stored in a computer readable medium that can direct a computer to function in a particular manner)) 
“receive, at the comparator, a negative loop feedback” (Paragraph [0190] (the recovery management module uses closed-loop feedback control to determine and adjust a capacity reclaim rate for the solid-state storage device)) 
 “determine, by the comparator, a first garbage collection rate based on the first target time and the negative loop feedback, the first garbage collection rate calculated to provide a free empty superblock to the first write cursor within a range of time of the first target time” (Paragraph [0197], Paragraph [0198], Paragraph [0205] and Paragraph [0206] (the monitor module determines a reclamation write bandwidth as a rate that storage capacity recovery operations of the solid-state storage device over one or more predefined time periods, a write bandwidth may include a total write bandwidth, a workload write bandwidth, a reclamation write bandwidth and provides a determined write bandwidth and/or one or more other reclamation parameters to the target module as a feedback input for determining a capacity reclaim rate where the capacity reclaim rate is a rate at which the storage capacity recovery apparatus  reclaims storage capacity of the solid-state storage device, freeing the reclaimed storage capacity to store subsequent data)).
Also, Natarajan teaches:
“receive, by the comparator from a write cursor collision detector, an indication that a second target time is within a collision range of the first target time, the second target time indicating when a second superblock is expected to be filled based on a second write rate for a second write cursor writing data units into the second superblock” (Paragraph [0037], Paragraph [0039] , Paragraph [0068] and Paragraph [0071] (SSD memory controller loading the write timestamps for one or more superblocks from SSD storage, after determining the retention times for one or more superblocks, for each of a plurality of superblocks, store a timestamp indicating when data was written to a given superblock and the retention time for the data written to the given superblock, determine a retention time for data stored in one or more blocks of the solid state storage based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks, and in response to a determination that the retention time exceeds a threshold, then the SSD firmware moves the superblocks to a background data refresh (BDR) queue and sets a flag for the superblock to indicate the data should be moved (indicating when a second superblock is expected to be filled based on a second write rate)))
“and modify the first garbage collection rate to a second garbage collection rate based on the first target time and the second target time to provide a first empty superblock to the first write cursor prior to the first target time and a second empty superblock to the second write cursor prior to the second target time” (Paragraph [0044], Paragraph [0069] and Paragraph [0071] (the rate of background writes for refresh will be varied based on the percentage of valid units to move from the source block (modifying the first garbage collection rate to a second garbage collection rate based on the first target time), and the percentage of empty blocks available for the destination and determine a retention time for data stored in one or more blocks of the solid state storage based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks, in response to determining the retention time of one or more of the plurality of superblocks exceeds a threshold, and in response to determining the retention time of one or more of the plurality of superblocks exceeds a threshold, move the data from the one or more of the plurality of superblocks to one or more other superblocks (the second target time to provide a first empty superblock to the first write cursor prior to the first target time and a second empty superblock to the second write cursor prior to the second target time))).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Talagala and Natarajan for “receiving, at the comparator, a negative loop feedback; determining, by the comparator, a first garbage collection rate based on the first target time and the negative loop feedback, the first garbage collection rate calculated to provide a free empty superblock to the first write cursor within a range of time of the first target time; receive, by the comparator from a write cursor collision detector, an indication that a second target time is within a collision range of the first target time, the second target time indicating when a second superblock is expected to be filled based on a second write rate for a second write cursor writing data units into the second superblock;  and modify the first garbage collection rate to a second garbage collection rate based on the first target time and the second target time to provide a first empty superblock to the first write cursor prior to the first target time and a second empty superblock to the second write cursor prior to the second target time” as the method would manage storage capacity recovery to provide consistent performance and to maintain or extend the usable life of solid-state storage media (Talagala, Paragraph [0006]) and the ratio of host activity to background write activity can be used to perform background refresh to achieve performance targets and prevent data corruption (Natarajan, Paragraph [0040]) .  
Therefore, it would have been obvious to combine Parker, Talagala  and Natarajan.


As per claim 10, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 3 above.

As per claim 11, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 4 above.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 5 above.

As per claim 13:
Parker, Talagala and Natarajan teach the non-transitory computer-readable medium as specified in the parent claim 8 above. 
Also, Talagala teaches:
“wherein the negative loop feedback includes a count of a number of valid data units in a first garbage collection superblock selected for the garbage collection process” (Paragraph [0125] and Paragraph [0197] (the monitor module monitors or otherwise determines a reclamation write bandwidth where the reclamation write bandwidth is a rate that storage capacity recovery operations of the storage capacity recovery and the garbage collector bypass coordinates insertion of segments into the write data pipeline)).

As per claim 14:
Parker teaches:
“A method comprising” (Paragraph [0017] (method for dynamic allocation of garbage collection))
 “receiving a first indication a first write cursor is writing data units at a first write rate into a first superblock within an allocated portion of memory composed of a plurality of superblocks” (Paragraph [0045] and Paragraph [0046] (receives superblocks freed in garbage collection operations, the process of reclaiming space occupied by obsolete data in a previously programmed superblock by copying the valid data in that superblock and writing the valid data back to a new superblock and the relative workload of each data stream is determined based on that calculated workload))
 “determining a first target time when the first superblock is expected to be filled based on the first write rate” (Paragraph [0051] (the window of time over which a host write workload is tracked may be a fixed window of time that extends back a limited amount of time to the present)).
Parker does not EXPLICITLY discloses: determining a first garbage collection rate for a set of superblocks designated for garbage collection within the allocated portion of memory based on the first target time; receiving a second indication the first write cursor is writing data units at a second write rate into the first superblock, the second write rate being different from the first write rate; determining a second target time when the first superblock is expected to be filled based on the second write rate; and modifying the first garbage collection rate for the set of superblocks designated for garbage collection within the allocated portion of memory to a second garbage collection rate based on the second target time. 
However, Talagala teaches:
“determining a first garbage collection rate for a set of superblocks designated for garbage collection within the allocated portion of memory based on the first target time” (Paragraph [0197] and Paragraph [0198] (the monitor module determines a reclamation write bandwidth as a rate that storage capacity recovery operations of the solid-state storage device over one or more predefined time periods, a write bandwidth may include a total write bandwidth, a workload write bandwidth, a reclamation write bandwidth and provides a determined write bandwidth)).
Also, Natarajan teaches:
“receiving a second indication the first write cursor is writing data units at a second write rate into the first superblock, the second write rate being different from the first write rate” (Paragraph [0037] and Paragraph [0039] (SSD memory controller loading the write timestamps for one or more superblocks from SSD storage, after determining the retention times for one or more superblocks, the SSD firmware can then check to see if the retention time exceeds a threshold which can be a predetermined number that is dependent on the characteristics of the SSD and if the retention time has exceeded the threshold, then the SSD firmware moves the superblocks to a background data refresh (BDR) queue and sets a flag for the superblock to indicate the data should be moved)).
 “determining a second target time when the first superblock is expected to be filled based on the second write rate” (Paragraph [0039] (and if the retention time has exceeded the threshold, then the SSD firmware moves the superblocks to a background data refresh (BDR) queue and sets a flag for the superblock to indicate the data should be moved))
“and modifying the first garbage collection rate for the set of superblocks designated for garbage collection within the allocated portion of memory to a second garbage collection rate based on the second target time” (Paragraph [0044] and Paragraph [0068] (the rate of background writes for refresh will be varied based on the percentage of valid units to move from the source block, and the percentage of empty blocks available for the destination and determine a retention time for data stored in one or more blocks of the solid state storage based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks, and in response to a determination that the retention time exceeds a threshold, move the data to one or more other blocks of the storage device)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Talagala and Natarajan for “determining a first garbage collection rate for a set of superblocks designated for garbage collection within the allocated portion of memory based on the first target time; receiving a second indication the first write cursor is writing data units at a second write rate into the first superblock, the second write rate being different from the first write rate; determining a second target time when the first superblock is expected to be filled based on the second write rate; and modifying the first garbage collection rate for the set of superblocks designated for garbage collection within the allocated portion of memory to a second garbage collection rate based on the second target time” as the method would manage storage capacity recovery to provide consistent performance and to maintain or extend the usable life of solid-state storage media (Talagala, Paragraph [0006]) and the ratio of host activity to background write activity can be used to perform background refresh to achieve performance targets and prevent data corruption (Natarajan, Paragraph [0040]).  
Therefore, it would have been obvious to combine Parker, Talagala and Natarajan.

As per claim 15:
Parker, Talagala and Natarajan teach the method as specified in the parent claim 14 above. 
Natarajan further teaches:
“receiving a third indication a second write cursor is writing data units at a third write rate into a second superblock within the allocated portion of memory” (Paragraph [0037] and Paragraph [0039] (SSD memory controller loading the write timestamps for one or more superblocks from SSD storage, after determining the retention times for one or more superblocks, the SSD firmware can then check to see if the retention time exceeds a threshold which can be a predetermined number that is dependent on the characteristics of the SSD))
“and determining a third target time when the second superblock is expected to be filled based on the third write rate” (Paragraph [0044] and Paragraph [0068] (the rate of background writes for refresh will be varied based on the percentage of valid units to move from the source block, and the percentage of empty blocks available for the destination and determine a retention time for data stored in one or more blocks of the solid state storage based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks)).

As per claim 16:
Parker, Talagala and Natarajan teach the method as specified in the parent claim 15 above. 
Natarajan further teaches:
“determining that the second target time is within a collision range of the third target time” (Paragraph [0039] (determining the retention times for one or more superblocks, the SSD firmware can then check to see if the retention time exceeds a threshold, where the threshold can be a predetermined number that is dependent on the characteristics of the SSD))
“and in response to determining that the second target time is within the collision range of the third target time, modifying the second garbage collection rate to a third garbage collection rate based on the second target time and the third target time to provide a first empty superblock to the first write cursor prior to the second target time and a second empty superblock to the second write cursor prior to the third target time” (Paragraph [0039], Paragraph [0044] and Paragraph [0068] (if the retention time has exceeded the threshold, then the SSD firmware moves the superblocks to a background data refresh (BDR) queue and sets a flag for the superblock to indicate the data should be moved, the rate of background writes for refresh will be varied based on the percentage of valid units to move from the source block, and the percentage of empty blocks available for the destination and determine a retention time for data stored in one or more blocks of the solid state storage based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks)).

As per claim 17:
Parker, Talagala and Natarajan teach the method as specified in the parent claim 16 above. 
Natarajan further teaches:
“determining a fourth target time when a third superblock is expected to be filled based on the second write rate of the first write cursor” (Paragraph [0044] and Paragraph [0068] (the rate of background writes for refresh will be varied based on the percentage of valid units to move from the source block, and the percentage of empty blocks available for the destination and determine a retention time for data stored in one or more blocks of the solid state storage based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks))
“determining a fifth target time when a fourth superblock is expected to be filled based on the third write rate of the second write cursor” (Paragraph [0044] and Paragraph [0068] (the rate of background writes for refresh will be varied based on the percentage of valid units to move from the source block, and the percentage of empty blocks available for the destination and determine a retention time for data stored in one or more blocks of the solid state storage based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks))
“determining that the fourth target time is not within the collision range of the fifth target time” (Paragraph [0039] (determining the retention times for one or more superblocks, the SSD firmware can then check to see if the retention time exceeds a threshold, where the threshold can be a predetermined number that is dependent on the characteristics of the SSD))
“determining that the fourth target time is earlier in time than the fifth target time” (Paragraph [0066] (determining a retention time for data stored in one or more blocks of the storage device based on the timestamp relative to a second timestamp indicating when the data was written to the one or more blocks))
“and allocating a third empty superblock to the first write cursor in response to determining that the fourth target time is earlier in time than the fifth target time” (Paragraph [0044] (the percentage of empty blocks is given by the current empty blocks divided by the total allocated empty blocks)).

As per claim 19:
Parker, Talagala and Natarajan teach the method as specified in the parent claim 14 above. 
Talagala further teaches:
“wherein determining the first garbage collection rate for the set of superblocks designated for garbage collection within the allocated portion of memory based on the first target time comprises” (Paragraph [0197] and Paragraph [0198] (the monitor module determines a reclamation write bandwidth as a rate that storage capacity recovery operations of the solid-state storage device over one or more predefined time periods, a write bandwidth may include a total write bandwidth, a workload write bandwidth, a reclamation write bandwidth and provides a determined write bandwidth includes))
“calculating a first garbage collection read rate for the set of superblocks designated for garbage collection to complete the set of superblocks designated for garbage collection in a predetermined range prior to the first target time” (Paragraph [0204] (the monitor module monitors (by calculating) a read bandwidth for the solid-state storage device as well as one or more write bandwidths as write bandwidths and read bandwidths both use resources of the solid-state storage device))
“calculating a first garbage collection write rate based on the first garbage collection read rate” (Paragraph [0204] (monitoring a read bandwidth may provide an additional metric by which the recovery management module may determine how many resources to allocate to storage capacity reclamation operations (garbage collection write rate)))
“and performing the garbage collection of the superblocks based on the first garbage collection read rate and the first garbage collection write rate” (Paragraph [0215] (in addition to a workload write bandwidth, the target module  uses one or more additional reclamation parameters that the monitor module  determines to determine the target capacity reclaim rate, such as a read write bandwidth, or the like))).

As per claim 20:
Parker, Talagala and Natarajan teach the method as specified in the parent claim 14 above. 
Talagala further teaches:
“wherein the garbage collection is performed in a closed-loop garbage collection system, and wherein the method further comprises” (Paragraph [0190] the recovery management module monitors and governs the rate at which the storage capacity is recovered through garbage collection and using closed-loop feedback which includes))
“determining the first garbage collection rate based on the first target time and a negative loop feedback, the first garbage collection rate calculated to provide a free empty superblock to the first write cursor within a range of time of the first target time” (Paragraph [0205] (for each of a plurality of monitoring periods, the monitor module provides a determined write bandwidth and/or one or more other reclamation parameters to the target module as a feedback input for determining a capacity reclaim rate where the feedback input may include a proportional feedback control input, an integral feedback control input, a derivative feedback control input, or another type of feedback control input)).
Also, Parker further teaches:
 “and sending instructions to a garbage collection manager to perform the garbage collection at the first garbage collection rate, wherein an outcome of the garbage collection is incorporated into the negative loop feedback sent to a comparator” (Paragraph [0057] (the controller may determine whether a garbage collection operation is needed for any of the sub-drives where one of the suitable garbage collection triggers may be the number of free blocks in the free block pool shared by the sub-drives in the non-volatile memory falling below a predetermined minimum value and If the controller detects that too few free blocks are available based on the free block list, then a garbage collection operation may be initiated))).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (US PGPUB 20180357159) in view of Talagala et al (US PGPUB 20130024641) and in further view of Natarajan et al (US PGPUB 20190034114) and Sinha et al (US PGPUB 20200364141). 

As per claim 18:
Parker, Talagala and Natarajan teach the method as specified in the parent claim 14 above. 
Talagala further teaches:
“wherein determining the first garbage collection rate for the set of superblocks designated for garbage collection within the allocated portion of memory based on the first target time comprises” (Paragraph [0197] and Paragraph [0198] (the monitor module determines a reclamation write bandwidth as a rate that storage capacity recovery operations of the solid-state storage device over one or more predefined time periods, a write bandwidth may include a total write bandwidth, a workload write bandwidth, a reclamation write bandwidth and provides a determined write bandwidth includes))
“determining an average valid data unit count for the set of superblocks designated for garbage collection” (Paragraph [0198] (determines a write bandwidth by counting, tallying, or otherwise determining how much data is written to the solid-state storage device over one or more predefined time periods))
 “and calculating the first garbage collection rate for the number of superblocks based on the determined average valid data unit count for the number of superblocks to complete the garbage collection of the number of superblocks within a predetermined range prior to the first target time” (Paragraph [0196] and Paragraph [0198] (a write bandwidth is a rate at which write operations use, generate, and/or consume reclaimable storage capacity on the solid-state storage device where a write bandwidth is determined by counting, tallying, or otherwise determining how much data is written to the solid-state storage device over one or more predefined time periods and to determine the write bandwidth for the current time period, the amount of data written in the current time period is divided by the length of the current time period)).
Also, Parker further teaches:
“selecting the number of superblocks from the set of superblocks” (Paragraph [0031] (select a superblock for garbage collection from the sub-drive having the greatest amount of over provisioning (OP) above its calculated ideal OP)).
Also, Natarajan further teaches:
“determining an average valid data unit count for the number of superblocks” (Paragraph [0044] (the rate of background writes for refresh will be varied based on the percentage of valid data units to move from the source block, and the percentage of empty blocks available for the destination and the percentage of valid data units to move from the source block is given by the valid data units (valid data unit count) in the block divided by the total units in the block)).
Parker, Talagala and Natarajan do not EXPLICITLY disclose calculating an average garbage collection rate for the set of superblocks designated for garbage collection based on the determined average valid data unit count, wherein the average garbage collection rate indicates a number of superblocks from the set of superblocks for garbage collection. 
However, Sinha teaches:
“calculating an average garbage collection rate for the set of superblocks designated for garbage collection based on the determined average valid data unit count, wherein the average garbage collection rate indicates a number of superblocks from the set of superblocks for garbage collection” (Paragraph [0137] (local garbage collection time calculator and local predicted garbage collection time calculator may calculate local garbage collection time  and local predicted garbage collection time as the difference between actual number of free pages on primary replica and free page threshold, multiplied by local average garbage collection time or rate)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Talagala, Natarajan and Sinha for “calculating an average garbage collection rate for the set of superblocks designated for garbage collection based on the determined average valid data unit count, wherein the average garbage collection rate indicates a number of superblocks from the set of superblocks for garbage collection” as erasing blocks or superblocks is time-consuming, relative to the time required to perform reads or writes, part or all of the SSD may be unavailable when a block or superblock is being erased and thus, it is important to manage when SSDs perform garbage collection (Sinha, Paragraph [0007]).  
Therefore, it would have been obvious to combine Parker, Talagala, Natarajan and Sinha.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stephens et al, (US PGPUB 20190384705), systems and methods for garbage collection are disclosed. A garbage collection is triggered in a memory allocation based on a free list and selected amount of free space in an inner closed feedback loop. The free list is determined from a selected memory load and a current memory load as generated from the garbage collection in an outer feedback loop.
Subbarao Sanjay, (US PGPUB 20200356306), a memory sub-system configured to dynamically generate a media layout to avoid media access collisions in concurrent streams. The memory sub-system can identify plurality of media units that are available to write data concurrently, select commands from the plurality of streams for concurrent execution in the available media units, generate and store a portion of a media layout dynamically in response to the commands being selected for concurrent execution in the plurality of media units, and executing the selected commands concurrently by storing data into the memory units according to physical addresses to which logical addresses used in the selected commands are mapped in the dynamically generated portion of the media layout.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163